Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-13, 18-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Le Henaff Guy, WO 2016077934 (hereinafter Le).
Regarding claims 1-2, 6, 18-24, Le discloses a system and method for detecting the authenticity of products comprising: providing a service related to an article of clothing (par. 0002, 0011-0014); providing a machine-readable identifier on an article of clothing (par. 0062-0064, Fig. 5a-5c, the sticker "Slim fit", alternatively the barcode par. 0077-0078, Fig. 11a and 11 b, 18-23); receiving a scan of the machine-readable identifier from a user (par. 0077-0079); extracting a cipher from the received scan, wherein the cipher uniquely identifies the article of clothing (par. 0065, extracting the "chaotic signature" within each sub-image, the "chaotic signature" being explained in par. 0061); determining one or more attributes of the article of clothing from the extracted cipher ( par. 0066, par. 0117-0120, the attributes relating to the authentication outcomes); displaying the one or more determined attributes to the user, wherein the one or more attributes includes at least one of: an authenticity, a manufacturing history, or an ownership history (see also Fig. 8b-8e, the display on a mobile phone using an app which can track the products, par. 0120-0123).
Regarding claims 7-13, a method of providing a service related to an article of clothing (abstract, Fig. 3A-3D, 4A), comprising: providing a machine-readable identifier on the article of clothing, the machine-readable identifier is representative of an attribute of the article of clothing attached thereto (par. 0043, Fig. 3A-3D, 4A), the machine-readable identifier includes a plurality of identifying ciphers (par. 0062-0064, Fig. 5A-5C, the chaotic signature consisting of squares embedded next to the article tag which form a machine-readable identifier, also par. 0130-0132, Fig. 11 A and 11 B which disclose that the chaotic features are embedded in the barcode attached to the product) , each of the plurality of identifying ciphers is disposed in a respective predetermined discrete area of a plurality of predetermined discrete areas of the machine-readable identifier (the signatures can be embedded in a plurality of regions of interest, see par. 0055, Fig. 4A-4C, also par. 0081-0084, Fig. 28 and 29); receiving a scanned image of the machine-readable identifier to detect the identifying ciphers of each of the predetermined discrete areas (Fig. 10, elem. 170); retrieving a predetermined stored cipher for each of the predetermined discrete areas each corresponding to one of the plurality of predetermined discrete areas (par.0137, the extraction of the "chaotic signatures", Fig. 10, elem. 178); comparing the identifying ciphers of each of the predetermined discrete areas with the predetermined stored ciphers for each of the predetermined discrete areas to determine if each identifying cipher in each of the predetermined discrete areas matches a corresponding stored cipher for each of the respective predetermined discrete areas (par. 0135-138, Fig. 10, the sequence of elem. 182-184-186-188); and providing the service relating to the article of clothing in response to determining that each identifying cipher in each of the predetermined discrete areas matches the corresponding stored cipher for each of the respective predetermined discrete areas (par. 0138, Fig. 10, elem. 190).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Peter US Pub. 2012/0104097
Regarding claim 3, the technical considerations needed for the features fall well within the standard practice of the skilled person in the art, who would readily contemplate using magnetic information in addition to the visual information, as shown by Peter, par. 103-120, see Fig. 5-11. Therefore, as a standard practice, it would have been obvious to combine the teachings of Le and Peter for providing the unique graphical design within a conductive ink in order to enhance reading of the code.
Regarding claim 4, with respect to the location of the magnetic signature, such limitation is a matter of engineering choice for meeting specific customer requirements. 
Regarding claims 16-17, with respect to the type of database (i.e. Blockchain), such limitation is a matter of engineering design choice for storing information related to the item. By using a blockchain network database for storing the information, such information would be more secured which would prevent data distortion or changing the original data. Therefore, it would have been an obvious extension as taught by the prior art as this technology is well-known in the art. 
Allowable Subject Matter
Claims 5, 14-15, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the applicant teaches an article of clothing and a method for providing service to the article of clothing which includes providing a machine-readable identifier on the article of clothing, including providing a unique graphical design on an exterior surface of the upper of the
article of footwear and providing a unique magnetic signature within a foam of the sole structure,
wherein receiving a scan of the machine-readable identifier from the user includes: receiving a first scan of the unique graphical design from the user and receiving a second scan of the unique magnetic signature from the user, wherein extracting the cipher from the received scan includes:
extracting a first cipher from the first scan of the unique graphical design and extracting a second cipher from the second scan of the magnetic signature, determining the authenticity of the article of footwear via the first cipher and the second cipher, and returning an indication of the authenticity to the user. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876